MEMORANDUM OPINION
                                       No. 04-09-00779-CR

                                       Erika R. MIRANDA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CR-5785
                             Honorable Ron Rangel, Judge Presiding

Opinion by:      Sandee Bryan Marion, Justice

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: October 13, 2010

AFFIRMED

           Appellant, Erika R. Miranda, pleaded nolo contendere to possession of a controlled

substance, cocaine, in an amount less than one gram and was assessed three years deferred

adjudication and a $2000 fine. We affirm.

                                         BACKGROUND

           At around 2:00 a.m. on January 21, 2008, San Antonio Police Officer Brian Patten

observed two women, appellant and her friend, walking down a sidewalk at a major intersection
                                                                                    04-09-00779-CR


in an area of San Antonio known for narcotics and prostitution. Officer Patten testified that

because appellant appeared to be intoxicated, was staggering and swaying as she walked, and

needed to be held upright by her friend, who also appeared intoxicated, he approached the two

women to investigate.     Upon approaching the women, Officer Patten found appellant was

slurring her speech, unsteady on her feet, and smelling of intoxicants.

       Officer Patten asked the women if they had anything illegal on them, and appellant

handed him a small bag of marijuana from her pocket. He then asked appellant for her I.D., and

she handed him her wallet. When Officer Patten opened appellant’s wallet, he found a small bag

of cocaine located behind her I.D. At that point, Officer Patten placed appellant under arrest for

possession of cocaine, possession of marijuana, and public intoxication.

                                         DISCUSSION

       Appellant argues the trial judge erred in denying her motion to suppress the marijuana

and cocaine because Officer Patten did not have reasonable suspicion to detain her. In reviewing

the trial court’s ruling on a motion to suppress evidence, we view the evidence in the light most

favorable to the trial court’s ruling. State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006).

Where, as here, the trial court makes no explicit findings of fact and neither party requests them,

we will imply the necessary findings of fact to support the trial court’s ruling and review the

ruling de novo. Id. at 819.

       A police officer is generally justified in briefly detaining a person suspected of possible

criminal behavior without a warrant if the officer can “point to specific and articulable facts,

which, taken together with rational inferences from those facts, reasonably warrant [the]

intrusion.” Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000) (citing Terry v.

Ohio, 392 U.S. 1, 21 (1968)). These facts and inferences must rise to the level of reasonable



                                                -2-
                                                                                   04-09-00779-CR


suspicion in order to justify the temporary detention. Davis v. State, 947 S.W.2d 240, 244 (Tex.

Crim. App. 1997). “Reasonable suspicion” requires “that there is something out of the ordinary

occurring and some indication that the unusual activity is related to crime.” Id. (citations

omitted).

       Texas Penal Code section 49.02 provides: “A person commits an offense if the person

appears in a public place while intoxicated to the degree that the person may endanger the person

or another.” TEX. PENAL CODE ANN. § 49.02(a) (West 2003). The essential element of this

provision is that the person must be so intoxicated that she may endanger herself or someone

else. White v. State, 714 S.W.2d 78, 79 (Tex. App.—San Antonio 1986, no writ) (citing Dickey

v. State, 552 S.W.2d 467, 468 (Tex. Crim. App. 1977)).           Thus, proof that the person’s

intoxication has placed herself or someone else in potential danger is sufficient to establish the

essential element. Id. (citations omitted); Padilla v. State, 697 S.W.2d 522, 524 (Tex. App.—El

Paso 1985, no writ) (“The danger need not be immediate and a specific, identifiable danger need

not be apparent to the arresting officer.”).

       In cases involving public intoxication, Texas courts have found reasonable suspicion

existed where a person exhibits a combination of slurred speech, inability to walk or stand

without swaying or stumbling, and/or an odor of intoxicants. Balli v. State, 530 S.W.2d 123, 125

(Tex. Crim. App. 1975), overruled on other grounds by Chudleigh v. State, 540 S.W.2d 314

(Tex. Crim. App. 1976); Padilla, 697 S.W.2d at 524. If the person is found in or near a public

roadway where it is reasonable to assume vehicles will travel, regardless of whether or not

vehicles are actually present at the time, courts have found sufficient evidence to support

reasonable suspicion that the person is potentially in danger. Balli, 530 S.W.2d at 125; White,
714 S.W.2d at 79. The fact that a person is found in an area known for crime, while not alone



                                               -3-
                                                                                    04-09-00779-CR


sufficient to support reasonable suspicion, may also become an important factor when

considering the totality of the circumstances. Guzman v. State, 955 S.W.2d 85, 90 (Tex. Crim.

App. 1997). Also, a person who is accompanied by companions who also appear intoxicated

may still be at risk of danger. Id.; Padilla, 697 S.W.2d at 524.

       Here, Officer Patten observed appellant staggering and swaying as she walked down a

sidewalk at a major intersection in San Antonio. Although appellant was accompanied by her

friend, the friend also appeared to be intoxicated and was helping appellant stumble down the

sidewalk at 2:00 a.m. in an area known for drugs and prostitution. Upon approaching the two,

Officer Patten noticed appellant was slurring her speech and smelled strongly of intoxicants.

Given these facts, Officer Patten had sufficient evidence before him to support his reasonable

suspicion that appellant’s intoxication may place her or others in danger at the time. Therefore,

Officer Patten’s brief investigatory detention of appellant was proper, and the trial court did not

err by overruling appellant’s motion to suppress the evidence obtained during that detention.

                                         CONCLUSION

       We overrule appellant’s only issue on appeal and affirm the trial court’s judgment.


                                                 Sandee Bryan Marion, Justice

DO NOT PUBLISH




                                                -4-